A petition in error and case-made was filed in this cause on the last day of the statutory period for perfecting appeal from the judgment sought to be reversed. On the same day a summons in error was issued; but it does not appear that this summons in error, or any alias summons, was ever served upon defendant in error within 60 days after the issuance of said summons in error and the expiration of the statutory period for commencing a proceeding in error in this court. In fact it does not appear that any service of summons has ever been had upon defendant in error. Upon the authority of School Dist. No. 39, Kiowa County,v. Fisher, 23 Okla. 9, 99 P. 646, and Wedd v. Gates et al.,15 Okla. 602, 82 P. 808, the cause should be dismissed.
All the Justices concur, except DUNN, J., absent and not participating. *Page 553